Affirmed and Memorandum Opinion filed January 6, 2005








Affirmed and Memorandum Opinion filed January 6, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
 NO. 14-04-00326-CR 
 NO. 14-04-00327-CR
____________
 
JULIUS JESUS
WELLS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 177th District
Court
Harris County,
Texas
Trial Court Cause Nos. 900,805
& 900,806
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered pleas of guilty to the offenses of robbery
and theft of a motor vehicle.  As to the
offense of robbery, the trial court entered an order in cause number 900,805 on
March 20, 2002, deferring adjudication and placing appellant on six years of
community supervision.  As to the offense
of theft, the trial court sentenced appellant on March 20, 2002, to two years
in the State Jail Division of the Texas Department of Criminal Justice.  This sentence was suspended and appellant was
placed on community supervision for three years.  




The State subsequently moved to adjudicate guilt in cause
number 900,805, the robbery charge. On March 31, 2004, the trial court
adjudicated appellant guilty of the offense of robbery and sentenced appellant
on the robbery charge to twenty years= confinement in the Texas Department
of Criminal Justice, Institutional Division. 
As to the offense of theft, in cause number 900,806, the State also
moved to revoke community supervision. 
Appellant pled true to the stipulations of evidence without an agreed
recommendation as to sentencing.  On
March 31, 2004, the trial court revoked community supervision and sentenced
appellant to two years= confinement in the State Jail Division of the Texas
Department of Criminal Justice. 
Appellant filed timely notices of appeal.
Appellant=s appointed counsel filed a brief in each cause in which she
concludes the appeal is wholly frivolous and without merit.  Each brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
Copies of counsel=s briefs were delivered to
appellant.  Appellant was advised of the
right to examine the appellate records and file pro se responses.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed in either case.
We have carefully reviewed the records and counsel=s briefs and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the records.  A discussion of the briefs would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 6, 2005.
Panel consists of Justices
Anderson, Hudson, and Frost.  
Do Not Publish C Tex. R. App. P. 47.2(b).